Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “electrical installation” which renders the claim indefinite. It is unclear what the metes and bounds of the term electrical installation are. The Merriam Webster definition primary definition of installation is “something installed, as machinery or apparatus in position or connected for use”, thus an electrical installation may be defined as electrical machinery or electrical apparatus installed in position or connected for use. In the field of building or vehicle construction, electrical instillation may also refer to the installation of electrical wiring and the permanent attachment or installation of electrical products in or on any structure that is not itself an electrical product. For the purpose of compact prosecution, the term electrical installation will be interpreted as an electrical apparatus in position or connected for use. 
Claims 5-8 do not resolve this issue and are rejected similarly.
Claim 6 recites the limitation, “triggering the circuit breaker when the electrical potential at the input of the main electrical cabling and the electrical potential at the input of the monitor electrical cabling exceeds the predefined threshold” which renders the claim indefinite. It is unclear whether the applicant intends to trigger the circuit breaker using the condition “when the difference of the electrical potentials exceeds a predefined threshold” as in claim 1 or trigger the circuit breaker when both measurements of electrical potential exceed the predefined threshold of claim 1. Referring to the specification, it appears the circuit breaker should trigger in response to the output e of the comparator corresponding to the difference in the potentials exceeding a predefined threshold (Specification, Page 14, Lines 8-18).  For the purpose of compact prosecution only, claim 6 will be interpreted as the circuit breaker triggering in response to the difference of potentials exceeding a predefined threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guering et al. (US 2014/0209742 A1) hereinafter Guering, in view of Wong (US 7023217 B1),  Zhang et al. (US 20160216318 A1) hereinafter Zhang, and Geoffroy et al. (FR 2973884 A1 –Espacenet translation) hereinafter Geoffroy.

Regarding claim 1, Guering discloses an electric installation (electrical core 10 of an aircraft) comprising: main electrical cabling (generating cable 18) 5installed such that the main electrical cabling is subject to variations in ambient temperature over its length, (Paragraph 10, the cables generate heat and at the collection point there is a higher concentration of cables, this is a heat variation along the length of the cable).  Guering further discloses the electrical installation comprises circuit breakers (Paragraph 4). 
Guering does not disclose a detection system for detecting a fault in a main electrical cabling having a cross-section S1, in a DC electrical installation, the detection system comprising: 
a monitor electrical cabling for placement alongside the main electrical cabling, of same length as the main electrical cabling, of same composition and of cross-section S2 less than the cross-section S1; 
10a controllable current generator injecting, at an input of the monitor electrical cable, a current I2 substantially equal to a current I1 flowing through the main electrical cabling multiplied by an attenuation gain equal to a ratio S2/S1, the main electrical cabling and the monitor electrical cabling being joined at an output;
 and an electronic circuitry for measuring a difference between an electrical 15potential at the input of the main electrical cabling and an electrical potential at the input of the monitor electrical cabling, and for detecting a fault in the main electrical cabling when the difference of the electrical potentials exceeds a predefined threshold.
Wong discloses a detection system for detecting (Fig. 2), in a DC electrical installation (Col. 5 Lines 65-67, the circuit design is for DC), a fault in a main electrical cabling (test cable 30, Col. 4 Lines 32-35, measuring wear of a test cable 30) having a cross-section S1, the detection system comprising: 
a monitor electrical cabling (reference cable 40) for placement alongside the main electrical cabling (Col. 4 Lines 40-46), of same length as the main electrical cabling, of same composition (Col. 4 Lines 46-55) ; 10and 
an electronic circuitry for detecting a fault in the main electrical cabling (Col. 5 Lines 41- 64;  the electronic circuitry measures the voltage drop across the test cable 30 and the reference cable 40, and compensates for temperature effects by comparing difference between the test cable 30 and the reference cable 40, Fig. 2B, the difference in the voltage drop across each cable is proportional to the difference in the resistance of each cable [V1-V2 = I (R1-R2)]; Col. 2 Lines 1-8, the change in resistance of a conductor is indicative of the wear of the conductor.)
Guering and Wong are analogous arts as both pertain to electronic cabling. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use Wong’s detection system to detect faults in the cabling of Guering’s electrical installation. Doing so would allow the electronic installation to detect faults in the electrical cabling while compensating for temperature variation.
It is well known in the art that at some level of wear an electrical conductor will experience a fault. Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to determine a fault has occurred in the main electrical cabling when the difference of the electrical potentials exceeds a predefined threshold.  Doing so would prevent faults from being determined when the cable is at an acceptable level of wear for use. 
The combination of Guering and Wong does not specifically disclose the detection system comprising: a monitoring cable of cross section S2 less than the cross-section SI, 
a controllable current generator injecting, at an input of the monitor electrical cable, a current I2 substantially equal to a current I1 flowing through the main electrical cabling multiplied by an attenuation gain equal to a ratio S2/S1,  the main electrical cabling and the monitor electrical cabling being joined at an output; 
and an electronic circuitry for measuring a difference between an electrical 15potential at the input of the main electrical cabling and an electrical potential at the input of the monitor electrical cabling. 
Wong does disclose that the fault detection system may be configured in a differential measurement mode to measure the difference of the two voltage drops, but does not disclose a specific circuit. (Col. 5 Lines 49-53)
Zhang discloses a differential voltage measurement circuit (Fig. 2) that provides a for efficient voltage measurement across two conductors. Zhang discloses a main electrical cabling (corresponding to sensing conductor 130), and a monitor electrical cabling (corresponding to reference conductor 140), a controllable current generator (current source 202) injecting a current into the input of the monitor electrical cabling, the main electrical cabling and the monitor electrical cabling being joined at an output (Paragraph 28, joined at common conductor or ground 210); 
and an electronic circuitry for measuring a difference between an electrical 15potential at the input of the main electrical cabling and an electrical potential at the input of the monitor electrical cabling (Paragraph 28, the difference of the voltage at the input of the two conductors is measured at node 206 and 208).
Zhang is an analogous to the combination of Guering and Wong as both pertain to fault- detection in conductors. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to use the differential voltage measurement circuit of Zhang to compare the voltage drop across the main electrical cable and the monitoring cable. Doing so would reduce the number of measurements needed to determine the wear on the main cabling.
The combination of Guering, Wong, and Zhang does not disclose a monitoring cable of cross section S2 less than the cross-section S1, and a controllable current generator injecting, at an input of the monitor electrical cable, a current I2 substantially equal to a current I1 flowing through the main electrical cabling multiplied by an attenuation gain equal to a ratio S2/S1.
Geoffroy discloses an electric installation (electrical core 22), with a main cabling (power supply cabling 10) and a monitoring cable (measuring cable 26) integrated with the main cabling (Pg. 3 Lines 177-183). Geoffroy discloses the measuring cable has cross-section S2 less than cross-section S1 and very small current (Pg. 7 Lines 268-279, very small wire section is used for making the measuring wire).
Geoffroy discloses that using a small wire for a monitoring cable is beneficial as the mass added to the aircraft is reduced (Pg. 7, Lines 276-277). Geoffroy further discloses the small current is beneficial as it does not disturb the current on the main cabling (Pg. 7, Lines 277-279). 
To obtain the benefits disclosed by Geoffroy by reducing the size of the monitoring cable and the current driven through the monitoring cable, while maintaining the same reference voltage drop as described in Wong’s fault detection system, the cross section of the wire and the current must be proportionally varied such that the reference voltage remains constant.
It is well known in the art that the voltage drops across a conductor scales proportionally to current and resistance according to Kirchhoff’s law, (V=IR) and resistance inversely with cross sectional area of the conductor (resistance =resistivity*length/cross- sectional area). Therefore, the voltage across a conductor may remain constant if the cross-sectional area is multiplied factor of S2/S1 to smaller cross-section S2, the current in the reference conductor must be also be multiplied by a factor of S2/S1. 
                        
                            R
                            e
                            f
                            e
                            r
                            e
                            n
                            c
                            e
                             
                            V
                            o
                            l
                            t
                            a
                            g
                            e
                            =
                            I
                            *
                            
                                
                                    p
                                    l
                                
                                
                                    A
                                
                            
                            =
                            
                                
                                    I
                                    *
                                    
                                        
                                            S
                                            2
                                        
                                        
                                            S
                                            1
                                        
                                    
                                
                            
                            *
                            [
                            
                                
                                    p
                                    l
                                
                                
                                    A
                                    
                                        
                                            
                                                
                                                    S
                                                    2
                                                
                                                
                                                    S
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                    ] =                         
                            I
                            *
                            
                                
                                    p
                                    l
                                
                                
                                    A
                                
                            
                            *
                            (
                            
                                
                                    S
                                    2
                                
                                
                                    S
                                    1
                                
                            
                            *
                            
                                
                                    S
                                    1
                                
                                
                                    S
                                    2
                                
                            
                        
                    )
Geoffroy and the combination of Guering, Wong, and Zhang are analogous arts as they pertain to aircraft cabling. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use, in the detection system, a monitoring  cable of cross section S2 less than the cross-section SI, and controllable current generator injecting, at an input of the monitor electrical cable, a current I2 substantially equal to a current I1 flowing through the main electrical cabling multiplied by an attenuation gain equal to a ratio S2/S1. Doing so would allow the monitoring cable to save space and weight in the aircraft cabling system and prevent the monitoring cable current from disturbing the current in the main cabling while detecting faults in the main cabling. 
Regarding claim 2, the combination of Guering, Wong, Zhang, and Geoffroy, discloses a fault detection system as in claim 1. Wong and Zhang disclose a differential amplifier for measuring a difference between the electrical potential at the input of the main electrical cabling and the electrical potential at the 5input of the monitor electrical cabling (Wong, Col. 5  41-64, differential measurement mode performed using operational amplifier circuit; Zhang, Paragraph 28, measuring difference of electrical potential at inputs of the measured conductors).
The combination of Guering, Wong, Zhang, and Geoffroy do not specifically disclose a current probe measuring an intensity of the current I1, and in which the electronic circuitry comprises: Attorney Docket 1834/168 30 an attenuator controlling the controllable current generator as a function of the intensity of the current I1 measured by the current probe; and a comparator comparing an output of the differential amplifier with a predefined potential Vref corresponding to the predefined threshold.
The combination of Guering, Wong, Zhang, and Geoffroy do disclose a monitoring cable of cross section S2 less than the cross-section S1, and controllable current generator injecting, at an input of the monitor electrical cable, a current I2 substantially equal to a current I1 flowing through the main electrical cabling multiplied by an attenuation gain equal to a ratio S2/S1. (see claim 1)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to use current probe to sense the intensity of current I1 and an attenuator to scale that current to input a current I2, substantially equal to a current I1 flowing through the main electrical cabling multiplied by an attenuation gain equal to a ratio S2/S1. Doing so would ensure the monitoring cable will be correctly scaled to the input current of the main cabling and maintains a correct reference voltage. 
The combination of Guering, Wong, Zhang, and Geoffroy do disclose a fault detection device  which determines a fault has occurred in the main electrical cabling when the difference of the electrical potentials exceeds a predefined threshold. (see claim 1)
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to use a comparator comparing an output of the differential amplifier with a predefined potential Vref corresponding to the predefined threshold such that an automatic signal can be sent when the difference of the electrical potential of the two cablings indicates the main cabling has reached a corresponding level of wear. Doing so would allow an automatic signal to be sent to a circuit breaker to prevent the use of damaged cabling.
Regarding claim 4, the combination of Guering, Wong, Zhang, and Geoffroy disclose the detection system as in claim 1. Guering further discloses an electrical installation (electric core 50 of an aircraft) comprising a main electrical cabling (generating cable 60)  for installation in an environment where the main electrical cabling is subject to variations in ambient temperature over its length (Paragraph 10, the cables generate heat and at the collection point there is a higher concentration of cables, this causes a heat variation along the length), and further comprising a detection system 15according to claim 1 (see claim 1).
Regarding claim 5, the combination of Guering, Wong, Zhang, and Geoffroy disclose the electrical installation as in claim 4. Wong further discloses placing the monitor electrical cabling, against the main electrical cabling (reference cable 40; Col. 4 Lines 40-46, reference cable 40 is maintained at the same temperature of test cable which can be accomplished by placing the cables in close proximity).
Regarding claim 6, the combination of Guering, Wong, Zhang, and Geoffroy disclose the electrical installation as in claim 4. Guering further discloses the electrical installation comprising a circuit breaker (Paragraph 4). 
The combination of Guering, Wong, Zhang, and Geoffroy do not disclose a circuit breaker, wherein the electronic circuitry is arranged for triggering the circuit breaker when the electrical potential at the input of the main electrical cabling andAttorney Docket 1834/168 31the electrical potential at the input of the monitor electrical cabling exceeds the predefined threshold.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to configure a circuit breaker in the electrical installation to trigger from a fault signal from the fault detection apparatus monitoring the main cable. Doing so would prevent dangerous  current from flowing through a faulty cable of the aircraft. 
Regarding claim 7, the combination of Guering, Wong, Zhang, and Geoffroy disclose the electrical installation as in claim 4. Guering further discloses an aircraft ( Paragraph 3, electrical core 10 is an electrical core of an aircraft) comprising an electrical installation wherein the 5main electrical cabling being installed in areas of the aircraft subject to various ambient temperatures.  (See claim 4)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guering, Wong, Zhang, and Geoffroy in view of Anderson et al. (US2021/0107279 A1) hereinafter Anderson.

Regarding claim 3, the combination of Guering, Wong, Zhang, and Geoffroy disclose the fault detection system as in claim 1. The combination does not disclose a low-pass filter at 10the output of the comparator.
Anderson discloses a fault detection device including performing voltage comparisons using a comparator (Fig. 5, comparator 110)  and a low pass filter at the output of a comparator (Paragraph 68, low-pass filter). Anderson further discloses the low-pass filters out noise that may cause false triggers. (Paragraph 68)
Anderson and the combination of Guering, Wong, Zhang, and Geoffroy are analogous arts as both include triggering a detection based on a voltage comparison. It would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to add a low-pass filter to the output of the comparator of the fault detection device of Guering, Wong, Zhang, and Geoffroy.  Doing so would prevent false detection of faults due to electrical noise. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guering, Wong, Zhang, and Geoffroy in view of Aussedat et al. (FR3054858A1- Espacenet translation) hereinafter Aussedat.

Regarding claim 8, the combination of Guering, Wong, Zhang and Geoffroy disclose the aircraft as in claim 7. Guering further discloses the aircraft in which the main electrical cabling is installed between an electrical generator installed at the engine (paragraph 3) and an electrical distribution center installed in a pressurized cabin of the aircraft.  (Paragraph 87 electrical network of the cabin including an electrical cabin in the nose of the cabin.)  The combination does not disclose the electrical generator is at an outlet of a turbojet.
Aussedat discloses an electrical generator (electrical generator 6) located at the outlet (exhaust cone 25)  of a turbojet engine.
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the main cabling connect the aircraft electrical core to the electrical generator installed on a wing of the aircraft at the outlet of the turbojet. Doing so would allow additional electric power to be supplied to the aircraft from a generator integrated into the turbojet engines. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/               Examiner, Art Unit 2857

/ANDREW SCHECHTER/               Supervisory Patent Examiner, Art Unit 2857